DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jessamine Lee on Friday, February 26th, 2021.
The application has been amended as follows: 
Claim 1 (currently amended):	A device for controlling a fluid flow in an array of fluid pathways on a microfluidic chip, the device comprising: 
the array of fluid pathways having two or more inlets and two or more outlets, wherein two or more fluid pathways are combined together on the chip andof the array of fluid pathways is split into multiple fluid pathways on the chip; 
two or more resistors provided upstream of the split of the array of fluid pathways of the chip wherein each upstream resistor is configured to provide a resistance at an upstream end of a fluid pathway; 
two or more resistors provided downstream of the split of the array of fluid pathways, on the opposite side of the chip wherein each downstream resistor is 

	Response to Arguments
Applicant’s arguments, see pages 5-6, filed on February 22nd 2021, with respect to claims 1-9 have been fully considered and are persuasive.  The rejection of claims 1-9 has been withdrawn. 

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference, Bergh et al (US 7,122,156), teaches a device (referred to four-channel parallel flow reactor adapted for flow partitioning on C8/L5-10 and shown in Figures 1A through 1C) for controlling a fluid flow in an array of fluid pathways on a microfluidic chip (which comprises an upstream modular fluidic chip 3000 and a downstream modular fluidic chip 3000, see Figure 1A-C) the device comprising: two or more resistors (referred to as flow restrictor in C43/L2-20 and shown in Figure 8B as a first set 510 of inlet flow restrictors, including valves 512a-d) provided upstream of the chip wherein each upstream resistor is configured to provide a resistance at an upstream end of a fluid pathway (see C50/L21-42 wherein one or more subsystems comprise a set of restrictors such as inlet flow restrictors having a flow resistance that varies relative to other flow restrictors in the set); two or more resistors (referred to as flow restrictor in C43/L2-20 and 
However, Bergh does not teach nor fairly suggests a device comprising: 
an array of fluid pathways having two or more inlets and two or more outlets, wherein two or more fluid pathways are combined together on the chip and at least one fluid pathway of the array of fluid pathways is split into multiple fluid pathways on the chip (as required by claim 1). Moreover, Bergh does not teach nor fairly suggests that two or more resistors are provided upstream of the split of the array of fluid pathways of the chip and that the two or more two or more resistors are provided downstream of the split of the array of fluid pathways on the opposite side of the chip (as required by claim 1). Therefore, claim 1 is allowed because it is novel over the prior art of record. Moreover, the dependent claims 2-9 are hereby allowed due to their dependency on independent claim 1.
The feature of “an array of fluid pathways having two or more inlets and two or more outlets, wherein two or more fluid pathways are combined together on the chip and at least one fluid pathway of the array of fluid pathways is split into .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JONATHAN BORTOLI/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797